ILli'tH                                  /47T/Y I67W(
                         CASE NOS. PD-1976-14, PD-1677-14 & PD-1678-14

                                                                                         ORIGINAL
IN RE                                            §       IN THE

RORY JONES,                                      §       COURT OF
                                                                                          COUFTT OF CRIMINAL APPEALS
TDCJ-CID#01914710                                §       CRIMINAL APPEALS
                                                                                                MAR 18 2015
                   PETITIONER JONES MOTION FOR RECONSIDERATION OF
                            DISMISSAL OF PDR'S AS BEING UNTIMELY
                                                                                           Abel Acosta, Clerk
TO THE HONORABLE JUDGES OF T6HE COURT OF CRIMINAL APPEALS:

        Comes now, your Petitioner, Rory Jones, proceeding in pro se in the above-styled and numbered

causes and files this, his Motion for Reconsideration of his PDR's being Dismissed as being untimely
                                                                                     FILED IN
filed and in support thereof, would show the Court as follows:               COURT OF CRIMINAL APPEALS
                                                     L                                MAR 20 2015
                                                                                   Abel Acosta, Clerk
                                           Procedural History


        Petitioner was convicted of the felony offenses of aggravated robbery, aggravated assault and

aggravated kidnapping in the 211th Judicial District Court of Denton County in the State ofTexas v. Rory
Jones in case numbers: F-2014-0079-C, F-2014-0080-C and F-2014-0081-C on February 07, 2014. A

direct appeal was taken by Petitioner to the Second Court of Appeals in Jones v. State, Case Nos. 02-14-
00068-CR, 02-14-00069-CR & 02-14-00070-CR, who affirmed the judgment and sentences in an

unpublished opinion dated November 20, 2014. On December 31, 2014, the Court granted Petitioner's
Motion for Extension of Time to file his pro se PDR, giving him up to and including February 20, 2015,

in which to file his pro se PDR in all three cases. Petitioner placed all three of his PDR's in the prison

mail box for the authorities to forward to the Court on February 19, 2015, as demonstrated by the

associated dates written above his signature and certificates of service of his PDR. On March 04, the

Clerk of the Court issued a notice to Petitioner that his three PDR's had been dismissed as being untimely

filed. This proceeding followed. See Appendix A.
                                                     H.



                                       Motion for Reconsideration



        Petitioner relies upon two procedural rules of law adopted by the Texas Supreme Courtto remedy

the alleged deficient filing. First, Petitioner would direct the attention of the Courtto the Texas Rules of

Appellate Procedure, Rule 4, infra:


A.      Rule 4. Time and Notice Provisions



4.1. Computing Time


(a) In General. The day of an act, event, or default after which a designated period beginsto run is not


included when computing a period prescribed or allowed by these rules, by court order, or by statute.


The last day of the period is included, but if thatday is a Saturday, Sunday, or legal holiday, the period

extends to the end of the next day that is not a Saturday, Sunday, or legal holiday.


9.2. Filing


(b) Filing by Mail.


(1) Timely Filing. A document received within ten days afterthe filing deadline is considered

timely filed if:


(A) it was sent to the properclerk by United States Postal Service or a commercial


delivery service;


(B) it was placed in an envelope or wrapper properly addressed and stamped; and
(C) it was deposited in the mail or delivered to a commercial delivery service on or before the last day for

filing.

          Petitioner submits that he signed his three PDR's on February 19, 2015 and placed them in the

prison mail for them to forward to the Courts Clerk for filing. For reasons unknown to Petitioner the

package mailed was not post-marked before the last day of filing, which would have been February 20,

2015. Thereafter, the clerk of the Court dismissed all three PDR's as being untimely on March 04, 2015.

Once an inmate places his pleading(s) in the prison mail box for forwarding to the clerk of a court for

filing he has no control on how his pleadings are actually handled and/orforwarded for filing.


B.        Federal Mail box Rule Extended to State Filings


          In Campbell v. State, PD-1081-09, this Court held in relevant part:

          We granted appellant's sole ground for review, which he filed pro se: "The court of appeals
          erred in holding that the mailbox rule filing and received by clerk after deposited within ten
          days applied to indigent criminal defendants acting pro se." An amended briefhas been filed
          by "Counsel for Appellant." In that brief, appellant asserts that the court of appeals "erred in
          holding that the ten-day late-filing requirement, incorporated into TEX.R. CIV. P. 5 and
          TEX.R.APP. P. 9.2, applies to an indigent, incarcerated litigant acting pro se." He asks,
          "Should pro se, incarcerated litigants be exempted from enforcement of the ten-day filing
          provisoembedded within TEX.R. CIV. P. 5 and TEX.R.APP. P. 9.2(b)(1)?"

          In Texas, the mailbox rule is encompassed by TEX.R.APP. P. 9.2(b) and TEX.R. CIV. P. 5.
          Rule 9.2(b) provides that, if filed by mail, a document received within ten days after the
          filing deadline is considered timely filed if: 1) it was sent to the proper clerk by United
          States Postal Service first-class, express, registered, or certified mail; 2) it was placed in an
          envelope or wrapper properly addressed and stamped; and 3) it was deposited in the mail on
          or before the last day for filing. Rule 5 also provides that additional time to file is permitted,
          including specific provisions that if any properly addressed and stamped document in an
          envelope or wrapper sent to the proper clerk by first-class United States mail and deposited
          in the mail on or before the last day for filing, and received by the clerk not more than ten
          days afterthe lastdayfor filing, shall be filed by the clerk and be deemed filed in time.

          The Supreme Court also pointed out that, "[u]nlike other litigants, pro se prisoners cannot
          personally travel to the courthouse to see that the notice is stamped Tiled' or to establish the
          date on which the court received the notice." Houston v. Lack, 487 U.S. at 271, 108 S. Ct.
2379. The Court also noted that pro se prisoners are forced to entrust their appeals to the
          vagaries of the mail, while other litigants who use that method can "place the notice directly
          into the hands of the United States Postal Service (or a private express carrier); and they can
        follow its progress by calling the court to determine whether the notice has been received
        and stamped, knowing that if the mail goes awry they can personally deliver notice at the last
        moment or that their monitoring will provide them with evidence to demonstrate either
        excusable neglect or that the notice was not stamped on the day the court received it." Id. It
        also notes that "[p]ro se prisoners cannot take any of these precautions; nor, by definition, do
        they have lawyers who can take these precautions for them."

        The Supreme Court recognizes that "[w]orse, the pro se prisoner has no choice but to entrust
        the forwarding of his notice of appeal to prison authorities whom he cannot control or
        supervise and who may have every incentive to delay." Id. "No matter how far in advance
        the pro se prisoner delivers his notice to the prison authorities, he can never be sure that it
        will ultimately get stamped Tiled' on time." Id. (Emphasis in original.) "And if there is a
        delay the prisoner suspects is attributable to the prison authorities, he is unlikelyto have any
        means of proving it, for his confinement prevents him from monitoring the process
        sufficiently to distinguish delay on the part of prison authorities from slow mail service or
        the court clerk's failure to stamp the notice on the date received." Id. It also recognizes that
        "[ujnskilled in law, unaided by counsel, and unable to leave the prison, [the pro se prisoner's]
        control over the processing of his notice necessarily ceases as soon as he hands it over to the
        only public officials to whom he has access — the prison authorities — and the only
        information he will likely have is the date he delivered the notice to those prison authorities
        and the date ultimately stamped on his notice." Id. at 271-72, 108 S. Ct. 2379.



        Like our sister courts, we decline to penalize a pro se inmate who timely deliversa document
        to the prison mailbox. We find the analysis of the United States Supreme Court in Houston
        v. Lack to be compelling. We see no reason for this Court to hold contrarily to both the
        United States and Texas Supreme Courts. Therefore, we shall apply those considerations to
        an analogous situation, such as the present case.



        We hold that the pleadings of pro se inmates shall be deemed filed at the time they are
        delivered to prison authorities for forwarding to the courtclerk. Accordingly, we reverse the
        judgment of the court of appeals and remand this cause to that court for further proceedings
        consistent with this opinion. Id.

Campbell v. State, 320 S.W.3d 338.

        Like the litigant in Campbell, Petitioner has had to rely on prison authorities receiving his
pleadings after they are placed into the prison mailbox to forward in a timely manner his pleadings to
this Court for its consideration.
                                           CONCLUSION


        Accordingly, Petitioner would respectfully request that this Honorable Court extend the mail

box rule to his previous filing of his three PDR's, which, as demonstrated in the certificate of service

of those pleadings, show he signed and placed his three PDR petitions in the prison mail box on

February 19, 2015, the day before the deadline for same to be filed;


                                   CERTIFICATE OF SERVICE


        I, Rory K. Jones, TDCJ-CID#01914710, Petitioner, pro se, herein certifies that a true and

correct copy of the above and foregoing Petition for Discretionary Review was sent to the

Denton County District Attorney, and The State Prosecuting Attorney, by placing same, in the

prison mail box, first-class, postage paid, on this the 19 day of February, 2015.



        SIGNED onthis the 13th day of March 2015.


                                                  Respectfully submitted,




                                                  Huntsville, Texas 77349
                                 CERTIFICATE OF SERVICE


       I, Rory K. Jones, TDCJ-CID#01914710, Petitioner, pro se, herein certifies that a true and

correct copy of the above and foregoing Motion for Reconsideration was sent to the Denton

County District Attorney, and The State Prosecuting Attorney, by placing same, in the prison

mail box, first-class, postage paid, onthis the 13th day of March, 2015..
APPENDIX

   A
                                                                              FIT F COPY
                OFFICIAL NOTICEFROM COURTOF CRIMINAL APPEALS OF TEXAS rll"E'
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
3/4/2015                                                       COA No. 02-14-00068-CR
JONES, RORY              Tr. Ct. No! F-2014-0079-C                  PD-1676-14
On this day, the Appellant's Pro Se petition for discretionary review has been
dismissed as untimely filed.         ~_fi-     .};':
                                                                           Abel Acosta, Clerk
                               RORY JONES
                               TDC# 1914710
                               WYNNE UNIT
                               810 FM 2821
                               HUNTSVILLE, TX 77349
                                                                              FII F COPY
                OFFICIAL NOTICEFROMCOURTOF CRIMINALAPPEALSOF TEXAS rUjE wv^x
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
3/4/2015                                                       COA No. 02-14-00069-CR
JONES, RORY                    Tr. Ct. No. F-2014-0080-C                        PD-1677-14
On this day, the Appellant's Pro Se petition for discretionary review has been
dismissed as untimely filed.
                                                                           Abel Acosta, Clerk
                                RORY JONES
                                TDC# 1914710
                                WYNNE UNIT
                                810 FM 2821
                                HUNTSVILLE, TX 77349
                                                                              Fir p copy
                OFFICIAL NOTICE FROM COURTOF CRIMINALAPPEALS OF TEXAS rlLvC WAJI
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 787II
3/4/2015                                                       COA No. 02-14-00070-CR
JONES, RORY                 Tr. Gt. No! F-2014-0081 -C                          PD-1678-14
On this day, the Appellant's Pro Se petition for discretionary review has been
dismissed as untimely filed.          ..f:^ ~x;::"
                                              's                           Abel Acosta, Clerk
                               RORY JONES
                               TDC# 1914710
                               WYNNE UNIT
                               810 FM 2821
                               HUNTSVILLE, TX 77349